Citation Nr: 1015652	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to service connection for rash. 

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right eye disability.  

4.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hyperlipidemia.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1974 to November 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision rendered by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issues of entitlement to service connection for gout and 
rash, and whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for a right eye disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant was last denied service connection for 
hyperlipidemia in a February 2003 rating decision.  The 
appellant did not appeal that decision and it became final.  

2.  The evidence added to the record since the February 2003 
rating decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim.  





CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for hyperlipidemia has not been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in April 2005 and March 2006.  As such, no further 
development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Legal Criteria and Analysis 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant has appealed the denial of the application to 
reopen the claim for service connection for hyperlipidemia.  
In a February 2003 rating decision, the appellant was denied 
service connection for hyperlipidemia.  It was determined 
that the hyperlipidemia found in the service treatment 
records and on VA examinations were laboratory findings only 
with no evidence of an underlying disability.  The appellant 
was notified of the denial in March 2003.  The appellant did 
not appeal that decision and it became final.  

The appellant submitted an application to reopen his claim 
for service connection for hyperlipidemia in January 2005.  
At the time of the last final denial, the record contained 
service treatment records and a December 2002 examination 
which diagnosed hyperlipidemia.  The evidence received since 
the last final denial consists of medical records showing 
increased lipids per examination and medical records 
unrelated to hyperlipidemia.  The appellant has not submitted 
any other evidence in relation to this claim.  The Board 
notes that the evidence showing hyperlipidemia is cumulative 
because such had already been established.  The Board further 
notes that the medical records unrelated to hyperlipidemia 
are not material to the issue presented and do not relate to 
an unestablished fact necessary to substantiate the claim.  
Because the evidence submitted since the last final decision 
is cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection, 
the appellant has not submitted new and material evidence.  
Thus, the Board concludes that new and material evidence has 
not been presented to reopen the claim.

Stated differently, at the time of the prior denial there was 
evidence that the appellant had hyperlipidemia.  The 
appellant's claim for service connection for hyperlipidemia 
was last denied because it was found that hyperlipidemia was 
laboratory findings only with no evidence of an underlying 
disability.  The submitted evidence does not change any 
material fact.  


ORDER

The application to reopen the claim of entitlement to service 
connection for hyperlipidemia is denied.  



REMAND

The appellant has appealed the denial of service connection 
for gout.  Service treatment records reveal that in November 
2000, December 2000 and February 2001 crystal arthropies 
gouty arthritis site unspecified was assessed.  In November 
2000, uric acid serum test revealed results of 6.1 mg/dl.  
Another exam revealed results of 7.7 mg/dl.  In March 2001, 
chronic right toe pain was diagnosed.  Negative work up for 
gout, plain films negative was noted.  Indocin was 
prescribed.  Complaints of right ankle pain of two day 
duration was noted in October 2001.  An assessment of rule 
out gout was given.  Indocin was prescribed.  In October 
2001, uric acid serum test revealed results of 8.3 mg/dl.  In 
December 2001, follow up of blood and x-rays to rule out gout 
was noted.  In April 2002, an x-ray examination was positive 
for increased uptake in the MTP consistent with degenerative 
change.  

In February 2004, it was noted that the appellant complained 
of right foot swelling.  It was noted that he went to the ER 
and was treated with medication for gout.  At that time, the 
appellant reported that he had a similar episode in service 
two years ago, had a blood test and was told that he did not 
have gout.  In April 2004, an assessment was given of right 
wrist and right first MTP joint swelling, clinical diagnosis 
of gout as original aspirate not processed, s/p prednisone 
times one week, now much improved per appellant.  Gout, with 
uric acid in upper limits of normal, was noted in late April 
2004.  In May 2004, it was noted that the right wrist was an 
unusual place for gout attack but it was still possible.  It 
was noted that more likely the appellant had a soft tissue 
trauma to that area.  In September 2005, the appellant 
related that he had gout in service and such has continued 
since service.  Polyarticular gout generally improved since 
started on daily colchicine with indocin as needed was noted 
in February 2006.  Gout was diagnosed in July 2006.  Gout, no 
active flare up was noted in January 2007.  Gout, stable was 
assessed at that time.  The record further shows that the 
appellant has been prescribed medication for gouty attack.  

The appellant has appealed the denial of service connection 
for a rash.  Service treatment records reveal that in October 
1975 a fungi growth around patella was noted.  Rash was 
assessed.  In August 1977, popular rash/possible infect 
secondary to Barbus was assessed.  Later that month, rash on 
back of neck still on back of neck, change medication was 
noted.  Rash right area times two days including left arm was 
noted in February 1978.  Itching during night was reported.  
Etiology unclear was further noted.  Tinea versicolor was 
diagnosed in April 1988.  In May 1994, the appellant 
complained of a rash to the left forearm of one day duration.  
Questionable contact dermatitis was assessed.  

In September 2003, the appellant complained of a rash over 
his legs and generalized body itching for two weeks.  
Pruritus was diagnosed in October 2003.  The appellant was 
seen in October 2003 for pruritus and rash over his entire 
body.  In September 2005, the appellant related that he had a 
rash in service and such has continued since service.  

In light of the evidence above, the Board finds that a VA 
examination and opinion is needed before the issues of 
service connection for a rash and gout can be decided.  
Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim.  An examination or 
opinion is necessary when the record does not contain 
sufficient competent medical evidence to decide the claim, 
but the record (1) contains competent lay or medical evidence 
of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  

Here, the service treatment records show that the appellant 
was treated for a rash in service and possible gout.  Post 
service records show treatment for a rash and gout.  The 
Board further notes that the appellant has related that his 
gout is secondary to a service connected disability.  The RO 
has adjudicated the claim for service connection for gout as 
secondary to service connected disabilities.  This claim also 
needs further development.  In view of VA's duty to assist 
obligations, which include the duty to obtain a VA 
examination or opinion when necessary to decide a claim, and 
based upon guidance from the Court, remand for the purpose of 
obtaining a VA examination(s) is required.

The appellant has further appealed the denial of whether new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for a right eye 
disability.  The Board notes that the appellant was denied 
service connection for a right eye disability (claimed as 
distant vision) in February 2003.  He did not appeal that 
decision and it became final.  His application to reopen the 
claim for service connection for a right eye disability was 
denied in an August 2005 rating decision.  The appellant 
submitted a notice of disagreement to that decision in 
September 2005.  He related that his vision changes when he 
tries to focus his eyes to see things clearly.  A Statement 
of the Case was issued in March 2006.  The appellant 
submitted a VA Form 9, Substantive Appeal, in April 2006.  
The record shows that in a September 2007 rating decision, a 
separate compensable evaluation was granted for cranial 
defect, metallic plates and screws, status right occipital 
craniotomy.  The Board notes that in the November 2007 VA 
Form 646, the appellant's representative did not include the 
issue of entitlement to service connection for a right eye 
disability as an issue on appeal.  The Board further notes 
that, in December 2007, the RO related that there was a full 
grant on the issue of entitlement to service connection for 
right eye and that the issue was withdrawn.  

However, the Board notes that the claim for a right eye 
disability was based on loss of vision but the subsequent 
grant of service connection for cranial defect, metallic 
plates and screws, status right occipital craniotomy appears 
to be a separate issue.  As such, the Board finds that 
clarification on this claim is needed.  The RO should contact 
the appellant and ask him if the grant of service connection 
for cranial defect, metallic plates and screws, status right 
occipital craniotomy satisfied his claim for service 
connection for a right eye disability or whether he wishes to 
continue his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
if the appellant has gout.  If gout is 
diagnosed, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present gout is attributable to service.  
The medical examiner should consider the 
in service uric acid levels, the 
assessment of arthropies and the need for 
Indocin.  If the in service findings were 
not indicative of gout, the examiner must 
provide reasoning.  The examiner should 
also address whether any currently shown 
gout is secondary to any service connected 
disabilities.  The claims folder should be 
made available to the examiner.  A 
discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Schedule a VA examination to determine 
if the appellant has a rash.  If a rash is 
diagnosed, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present rash is attributable to the in 
service manifestations.  The claims folder 
should be made available to the examiner.  
A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

3.  The RO should contact the appellant 
and request that the appellant clarify if 
he wishes to continue the appeal of 
whether new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for a 
right eye disability based on loss of 
vision.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


